            Case 8:21-cv-01361-GLS Document 1 Filed 06/02/21 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND


LEIDY HERRERA
19300 Circle Gate, Unit 101
Germantown, MD 20874

         Plaintiff,                                               Civil Action No.: 8:21-cv-1361
v.

FREDERICK CML, LLC
4626 Wedgewood Blvd,
Frederick, MD 02021

         Defendant.

______________________________________________________________________________

                                  COMPLAINT
______________________________________________________________________________

         Plaintiff Leidy Herrera, for her complaint against Frederick CML, LLC (“Frederick CML”),

and respectively avers as follows:

                                                  PARTIES

     1. Plaintiff Leidy Herrera is a resident of the state of Maryland.

     2. Defendant Frederick CML, LLC. is a business principally based in state of Maryland.

                                   JURISDICTION AND VENUE

     3. This Court has jurisdiction over Plaintiff’s claims under 28 U.S.C. § 1331.

     4. Venue is proper under 28 U.S.C. § 1391(b) because Defendants conduct business and can be

         found in this judicial district.

     5. The events giving rise to the claims in this action occurred in this judicial district.

     6. Plaintiff has exhausted all administrative remedies with the Equal Employment Opportunity

         Commission and is in possession of a Notice of Right to Sue.

                                            FACTUAL BACKGROUND



                                                                                                   1
      Case 8:21-cv-01361-GLS Document 1 Filed 06/02/21 Page 2 of 5



7. Dunkin’ Brands, Inc. is a parent company of Dunkin’ Donuts Franchising, LLC (collectively

   hereafter “Dunkin’”), engaged in the business of licensing to franchisees the right to open

   and operate Dunkin’ restaurants using Dunkin’ trademarks. Certain franchisees are also

   licensed to manufacture Dunkin’ products at independently owned and operated Central

   Manufacturing Location’s (“CML’s”).

8. Frederick CML is licensed to manufacture Dunkin’ products at independently owned and

   operated CML’s.

9. Leidy Herrera if of Spanish descent. She was hired by Frederick CML as a Production Manager

   in or about October 2019. After training in New Jersey, she began working at the Frederick

   CML facility opened in February 22, 2020 and located in Frederick, Maryland.

10. Herrera was later demoted to a Plant Manager after Frederick CML hired a man named “Wasi”

   to act as the production manager. Wasi, who is of Ethiopian descent, was hired as a Production

   Manager in July 2020.

11. Herrera was supervised by Wasi.

                                   Allegations of Unpaid Overtime

12. Herrera was a salaried employee. As a salaried employee, Herrera was responsible for hiring

   employees, firing employees, managing employees, and supervise employees. Herrera oversaw

   four teams at the facility: Production, Finishing, Drivers, and the Sanitation team.

13. Herrera’s was mandated to work seven days a week at the Dunkin facility, between 1:00 pm

   to 9:00 pm. But despite her managerial role, Herrera was forced to perform non-managerial

   roles daily. For example, after Herrera’s shift was over, she was required to drive Frederick

   CML trucks to deliver donuts for an additional 6 to 8 hours a day between March 2020 to July

   2020. Each truck route contained 7 to 8 routes covering 59 regional stores.




                                                                                                 2
      Case 8:21-cv-01361-GLS Document 1 Filed 06/02/21 Page 3 of 5



14. Herrera was required to drive Frederick CML trucks to drop off doughnuts in various

   locations. Herrera was required to drive and deliver doughnuts to Silver Spring, Maryland

   (March 2020), Frederick, Maryland (April 2020), Hagerstown, Maryland (Between June and

   July 2020) and Martinsburg, West Virginia (between June and July 2020). Herrera physically

   ran the routes between 11:00 pm to 4:00 am.

15. Herrera was only paid for her scheduled hours of 1:00 pm to 9:00 pm. Even though Herrera

   worked over 40 hours a week and continuously performed a non-managerial role, Herrera

   never received any overtime compensation.

                           Allegations of Discrimination and Retaliation

16. In early December 2021, Herrera’s supervisor Wasi told Herrera that she was “beautiful” and

   asked Herrera whether she was single. Herrera told Wasi that she was gay or lesbian and that

   she did not like men.

17. Herrera also later told Frederick CML owners Brent and Stacy, that she was a lesbian.

18. In February 2021, Wasi told Herrera that if a woman in Ethiopia is a lesbian, she would be

   killed. Herrera told Wasi that this kind of thinking was “crazy.”

19. Herrera reported the discriminatory statements from Wasi to owners Brent and Stacy.

20. On February 17, 2021, Herrera was terminated by Wasi.

                                   CAUSES OF ACTION

                      Count 1: Title VII of the Civil Rights Act of 1964
                                  Hostile Work Environment

21. Herrera incorporates every preceding paragraph as alleged above.

22. Herrera was subject to discriminatory severe or pervasive conduct by Defendant based on

   Plaintiff’s sex.

23. WHEREFORE, Herrera prays for nominal damages; compensatory damages, in an amount

   to be determined at trial; punitive damages, in an amount to be determined at trial; attorney’s

                                                                                                3
      Case 8:21-cv-01361-GLS Document 1 Filed 06/02/21 Page 4 of 5



   fees and the costs of this litigation; back pay, front pay, and future benefits, as may be

   appropriate; pre- and post-judgment interest; and any other relief the Court deems necessary

   and appropriate.

                      Count 2: Title VII of the Civil Rights Act of 1964
                                          Retaliation

24. Herrera incorporates every preceding paragraph as alleged above.

25. Herrera engaged in protected activity after complaining of discrimination. She was

   subsequently terminated because of the protected activity.

26. WHEREFORE, Herrera prays for nominal damages; compensatory damages, in an amount

   to be determined at trial; punitive damages, in an amount to be determined at trial; attorney’s

   fees and the costs of this litigation; back pay, front pay, and future benefits, as may be

   appropriate; pre- and post-judgment interest; and any other relief the Court deems necessary

   and appropriate.

                      Count 3: Violation of Fair Labor Standards Act
                                 (29 U.S.C. § 201 et seq.)
                                        Overtime

27. Herrera incorporates every preceding paragraph as alleged above.

28. FLSA requires an employer to pay an employee overtime wages in the amount of 1.5 times

   the employee’s base wage for all hours worked each week in excess of 40 hours.

29. At all relevant times Frederick CML was an employer under FLSA and Herrera was an

   employee eligible for overtime wages under FLSA.

30. Frederick CML is vicariously liable for all the actions of its employees and every other

   Frederick CML employee involved in the events giving rise to Herrera’s Complaint.

31. Frederick CML knew Herrera worked at least 8 overtime hours each workweek, or Frederick

   CML allowed Herrera to work at least 8 overtime hours each workweek.




                                                                                                4
          Case 8:21-cv-01361-GLS Document 1 Filed 06/02/21 Page 5 of 5



   32. Frederick CML was required under FLSA to compensate Herrera at the overtime rate of one-

       and-one-half times a base rate commensurate with his employment for all the overtime hours

       he worked; however, Frederick CML failed or refused to meet that requirement.

   33. Frederick CML’s misclassification of Herrera as an employee ineligible for overtime wages and

       its failure or refusal to pay her overtime wages, as required by FLSA, were willful and not in

       good faith.

       WHEREFORE, Herrera prays for nominal damages; all unpaid overtime wages, in an amount

       to be proven at trial, plus an equal amount in liquidated damages; pre- and post-judgment

       interest; attorney’s fees and the costs of this litigation; and any other relief the Court deems

       necessary and appropriate.


                                         JURY DEMAND

                         PLAINTIFF DEMANDS TRIAL BY JURY

Dated: June 2, 2021

                                    By: /s/Ikechukwuu Emejuru
                                         Ikechukwu Emejuru
                                         Emejuru Law L.L.C.
                                         8403 Colesville Road
                                         Suite 1100
                                         Silver Spring, MD 20910
                                         Telephone: (240) 638-2786
                                         Facsimile: (240)-250-7923
                                         iemejuru@emejurulaw.com




                                                                                                     5
